Fourth Court of Appeals
                                     San Antonio, Texas
                                             April 4, 2018

                                         No. 04-18-00060-CV

        IN RE ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY

                                   Original Mandamus Proceeding 1

                                                ORDER

        On February 2, 2018, relator filed a petition for writ of mandamus. The real party in interest
and respondent declined to file a response. After reviewing the petition, we conclude relator is
entitled to the relief requested. Accordingly, the writ of mandamus is CONDITIONALLY
GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable David J. Rodriguez is ORDERED to, within fifteen days, amend in a
manner consistent with this court’s opinion his ruling in decretal paragraphs 2A and 13A of the
January 19, 2018 “Order on Plaintiff’s Motion to Compel.” The writ of mandamus will issue only
if we are notified that Judge Rodriguez has not complied within fifteen days from the date of this
order.

        It is so ORDERED on April 4, 2018.

                                                                 _____________________________
                                                                 Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2018.

                                                                 _____________________________
                                                                 Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2017CV04875, styled Brian A. Jones v. Allstate Insurance Company,
pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding.